{¶ 21} The law always has been that these motions made before sentencing are to be "freely and liberally granted."1
 {¶ 22} As I wrote in State v. Jefferson,2 "absent a long delay in the proceedings or prejudice to the state, it is an abuse of discretion per se to deny a motion to withdraw a plea made before sentence. Of course, even if there is a delay or prejudice, another one or more of theFish factors may compel setting aside the plea." Here, in addition to there being no prejudice to the state, another factor — the "less than complete" Crim.R. 11(C) hearing — requires reversal.
1 State v. Xie (1992), 62 Ohio St.3d 521, 527, 584 N.E.2d 715.
2 State v. Jefferson, 1st Dist. No. C-020802, 2003-Ohio-4308. See, also State v. McIntosh, 1st Dist. No. C-040280, 2005-Ohio-1760 (Painter, J., concurring).